Filed 07/09/21                           Case 19-01128                          Doc 141
                                      POSTED ON WEBSITE
                                     NOT FOR PUBLICATION


                               UNITED STATES BANKRUPTCY COURT
       1                       EASTERN DISTRICT OF CALIFORNIA
       2                               FRESNO DIVISION

       3
       4   In re                              ) Case No. 19-13374-B-7
                                              )
       5   KENNETH RAY HUDSON,                )
                                              )
       6                                      )
                               Debtor.        )
       7                                      )
                                              )
       8                                      ) Adv. Proceeding No. 19-1128-B
           MICHELLE BROWN                     )
       9                                      ) DCN: GEG-2
                               Plaintiff,     )
      10                                      )
           v.                                 )
      11                                      )
                                              )
      12   KENNETH RAY HUDSON,                )
                                              )
      13                       Defendant.     )
                                              )
      14                                      )
      15
      16                    RULING ON MOTION FOR SUMMARY JUDGMENT
      17               Before:   René Lastreto II, Bankruptcy Judge
      18                            __________________
      19   Glen E. Gates, GATES LAW GROUP, Fresno, CA, for Michelle Brown,
      20   Plaintiff.

      21   Ahren A. Tiller, BLC Law Center, APC, San Diego, CA, for Kenneth
           Hudson, Defendant.
      22
                                 _____________________
      23
      24   RENÉ LASTRETO II, Bankruptcy Judge:
      25
      26                                 INTRODUCTION

      27         Michelle Brown (“Plaintiff”) moves for summary judgment

      28   that the debts owed to her by Debtor Kenneth Ray Hudson




                                              1
Filed 07/09/21                             Case 19-01128                                   Doc 141




       1   (“Defendant”) are non-dischargeable under 11 U.S.C. § 523(a)(2). 1
       2   Under the issue preclusion doctrine, Plaintiff seeks judgment
       3   (1) determining that Defendant owes Plaintiff the judgment sum
       4   of $47,041.18; (2) determining that the debt owed by Defendant
       5   is non-dischargeable in his chapter 7 bankruptcy case;
       6   (3) awarding costs and fees, including attorney fees; and
       7   (4) for such other and further relief as deemed just and proper.
       8   Doc. #108.
       9         Defendant timely opposed on the basis that the record fails
      10   to establish or allocate damages for fraud versus Plaintiff’s
      11   other dischargeable causes of action, and therefore the motion
      12   should be denied. Doc. #124. Alternatively, if the court must
      13   enter a judgment against Defendant due to issue preclusion,
      14   Defendant argues that Plaintiff is not entitled to additional
      15   attorney fees under Cal. Civ. Code (“C.C.C.”) § 1717 because
      16   these proceedings are not “on a contract.” Id.
      17         Plaintiff replied asserting that Defendant provided no
      18   evidence and ignores the state trial court’s thorough judgment
      19   as to the third cause of action for fraud, and thus under issue
      20   preclusion, the motion should be granted.
      21         This Motion for Summary Judgment was filed on 42 days’
      22   notice as required by LBR 7056-1 and in conformance with Rule
      23   7056 and Civil Rule 56. This matter was originally scheduled to
      24   be heard on May 26, 2021. Doc. #130. The court required
      25   additional briefing on the issue of recoverability of attorney
      26
                 1 Unless otherwise indicated, references to “LBR” will be to the Local
      27   Rules of Practice for the United States Bankruptcy Court, Eastern District of
           California; “Rule” will be to the Federal Rules of Bankruptcy Procedure;
      28   “Civil Rule” will be to the Federal Rules of Civil Procedure; and all chapter
           and section references will be to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.



                                                 2
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   fees and ordered the parties to simultaneously submit, file, and
       2   serve briefs not later than June 16, 2021. Id.
       3         Both parties timely filed supplemental briefs on June 16,
       4   2021. Docs. #135; #137.
       5         This motion will be GRANTED as to Plaintiff’s
       6   § 523(a)(2)(A) cause of action, including attorney fees as
       7   awarded in the underlying judgment. Further, the motion will be
       8   GRANTED as to additional attorney fees incurred while
       9   prosecuting this action.
      10
      11                               BACKGROUND
      12         Kern Bluff Resources, LLC (“KBR”) was formed by Defendant
      13   in 2011 to invest in and own real estate, including mineral,
      14   oil, and gas resources. Doc. #102. Plaintiff was then counsel
      15   for Defendant and KBR. While representing Defendant and KBR,
      16   Plaintiff acquired 2 million shares of KBR units and a 4.1667%
      17   interest in mineral rights. Doc. #125, ¶¶ 1-5.
      18         In 2014, a dispute arose. Plaintiff resigned as counsel for
      19   KBR. Defendant sued Plaintiff in Kern County on April 11, 2014,
      20   Case No. S-1500-CV-281744. Four months later, after mediation,
      21   the parties stipulated to resolve the Kern County litigation.
      22   Id., ¶¶ 15-16. All parties signed a final, binding settlement
      23   agreement on October 14, 2014 (“Settlement Agreement”). Id.,
      24   ¶ 21. The Settlement Agreement provided that Defendant,
      25   individually and as trustee of the Hudson Family Trust, the
      26   Hudson Family Trust, and KBR would pay Plaintiff $10,000 on or
      27   before December 31, 2014. In return, Plaintiff would release all
      28



                                            3
Filed 07/09/21                             Case 19-01128                                    Doc 141




       1   claims and transfer Plaintiff’s mineral rights and 1.1 million
       2   KBR units to Defendant. Id., ¶¶ 24-24.
       3         Plaintiff performed the Settlement Agreement and delivered
       4   a signed and notarized transfer and reconveyance of membership
       5   interest and mineral rights in favor of Defendant. After the
       6   transfer of 1.1 million KBR units to Defendant, Plaintiff was
       7   left with 900,000 remaining KBR units. Id., ¶ 24. On November
       8   11, 2014, Plaintiff quitclaimed her 4.1667% interest in mineral
       9   rights to Defendant. Id., ¶ 26. Defendant dismissed the Kern
      10   County action with prejudice on December 1, 2014, causing the
      11   state court to lose jurisdiction to enforce the settlement
      12   pursuant to Cal. Civ. Proc. (“C.C.P.”) Code § 664.6. Ibid.
      13         On December 18, 2014, Plaintiff sought assurances that the
      14   $10,000 payment would be made on or before December 31, 2014.
      15   Id., ¶ 27. On January 5, 2015, Defendant’s attorney in the state
      16   court action responded, “My client is working on it. By the end
      17   of the month (sooner if a capital event happens first). She is
      18   first on the list.” 2 Id., ¶ 28; Doc. #115, Ex. 45.
      19         On or about July 31, 2015, Citadel Corporation, Inc., a
      20   third party and publicly traded oil and gas company, closed
      21   escrow and purchased KBR’s assets for a purchase price of $2
      22
      23
      24
      25         2 The parties dispute whether Defendant had intention to pay the $10,000

           at this time. Doc. #125, ¶ 29. Plaintiff claims that Defendant did not intend
      26   to pay the $10,000, evidenced by his recording of the reconveyance to the
           mineral rights on November 11, 2014, allegedly in violation of the Settlement
      27   Agreement, Id., ¶ 31. Defendant claims these statements are false, that KBR
           owed the debt and he intended KBR to pay Plaintiff, but there was not any
      28   money available. Defendant contends he did not personally owe Plaintiff
           anything. Id., ¶¶ 30-31; Doc. #126, ¶ 14.



                                                 4
Filed 07/09/21                             Case 19-01128                                   Doc 141




       1   million as well as 6 million shares in Citadel, and KBR retained
       2   an overriding royalty. 3 Doc. #125, ¶ 33.
       3           In September 2015, after learning escrow closed on the
       4   Citadel sale, Plaintiff demanded payment of the $10,000 and
       5   delivery of the promised documents in the Settlement Agreement. 4
       6   Id., ¶ 34.
       7         July 29, 2016, Plaintiff learned that Defendant, his wife,
       8   and his son had been removed from KBR’s management by Order of
       9   the Court in a consolidated action in San Diego County Superior
      10   Court, Case No. 37-2015-00014099 (“Consolidated Investor
      11   Action”), which was brought by investors and KBR’s new
      12   management against Defendant, his wife, and son. Id., ¶ 35; see
      13   also Doc. #115, Ex. 48. The court found, “There is a sufficient
      14   showing of a likelihood of prevailing on the claim of breach of
      15   fiduciary duty.” Id., at 2. Defendant testified under oath at
      16   his deposition taken in the Consolidated Investor Action that
      17   the value of the mineral rights was never determined. Doc. #125,
      18   ¶ 40.
      19         Not having received the consideration under the Settlement
      20   Agreement, Plaintiff filed an action for breach of contract,
      21   common counts, and fraud in the San Diego Superior Court Case
      22   No. 37-2017-00037943-CL-CO-CTL (“San Diego Action”) against
      23
      24         3 Defendant claims that Plaintiff was listed on the accounts payable
           list included in the sale of KBR assets to Citadel Corporation. Doc. #126,
      25   ¶ 16. Plaintiff claims that she was not notified of the sale. Doc. #110,
           ¶ 22.
      26         4 Plaintiff claims that the new KBR board and accountant notified

           investors they were having difficulty reconciling the members’ respective
      27   ownership interest in KBR and tracing missing funds from the sale of KBR
           assets to Citadel as a result of Defendant’s mismanagement of KBR. Doc. #125,
      28   ¶ 36. Defendant insists that the sale documents identify where every dollar
           went. Doc. #125, ¶ 17.



                                                 5
Filed 07/09/21                             Case 19-01128                                 Doc 141




       1   Defendant, individually and as trustee of the Hudson Family
       2   Trust, the Hudson Family Trust, and KBR. Id., ¶ 41 on October
       3   12, 2017. The complaint sought rescission of a portion of the
       4   settlement agreement requiring transfer of 1.1 million KBR
       5   membership units as well as the transfer of the 4.1667% of
       6   mineral rights in the Kern Bluff oil field in exchange for the
       7   promise to pay $10,000 and full disclosure of KBR’s books and
       8   records. Id., ¶ 42; Doc. #117, RJN-1. Plaintiff requested the
       9   sum of $8,813.21 as and for restitution and damages for
      10   royalties that were received by Defendant because of his alleged
      11   fraud against Plaintiff. 5 Ibid.; Doc. #125, ¶ 43.
      12         Plaintiff sought rescission of the portion of the
      13   Settlement Agreement based on Defendant’s false promise to pay
      14   Plaintiff $10,000 and produce books and records of KBR. Id.,
      15   ¶ 45. Provisions including mutual waiver and release were
      16   retained. Ibid. Plaintiff also sought an award of punitive
      17   damages, but this count was dismissed on April 27, 2018.
      18   Doc. #126, Ex. C.
      19         Defendant was personally served with Plaintiff’s summons
      20   and complaint on January 23, 2018. Doc. #125, ¶ 46. Defendant
      21   did not respond to the complaint and his default was entered on
      22   April 27, 2018. Doc. #110. On May 30, 2018, Defendant appeared
      23   ex parte in the San Diego Action and requested the court set
      24   aside the default. Doc. #125, ¶ 47. The court denied the
      25
      26
                 5 Plaintiff contends that the $8,813.21 was attributable to   royalty
      27   payments due Plaintiff but received by Defendant between 2015 and   2018.
           Doc. #125, ¶ 44. Defendant insists this is not possible, and that   if
      28   Plaintiff were owed royalty of .04%, then less than $500 would be   owed
           plaintiff for that period of time. Doc. #125, ¶ 21.



                                                 6
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   request, instructed Defendant to file a noticed motion, with an
       2   answer, and retain legal counsel. Ibid.
       3         Defendant’s motion to set aside the default was heard on
       4   July 11, 2018. Id., ¶ 48. Defendant appeared and was permitted
       5   to present testimony and evidence in support of his motion to
       6   set aside the entry of Default. Ibid. Defendant did not file an
       7   answer and the motion was denied. Ibid. In denying the motion,
       8   the court found that “[t]he neglect exhibited by [Defendant] in
       9   this circumstance was of the inexcusable variety. He was fully
      10   aware he had been sued and simply failed to do what the summons
      11   clearly requires: to file a responsive pleading within 30 days.”
      12   Ibid.
      13         Plaintiff’s application for Default Judgment (prove up) was
      14   heard November 9, 2018. Id., ¶ 49. The court advised it had read
      15   everything, including all 87 Exhibits, the Plaintiff’s
      16   declaration, the declarations of Andrew Servais, Jeffrey
      17   Coleman, and Sharonrose Cannistraci. Ibid. At the conclusion of
      18   the hearing, the court ruled that Defendant’s promise to pay
      19   $10,000 was a false promise made without any intention to
      20   perform, that Plaintiff relied on Defendant’s false promise to
      21   her detriment and that the false promise was a substantial
      22   factor in causing Plaintiff’s harm including the loss of mineral
      23   rights, the KBR units and royalties on the mineral rights, and
      24   violation of her right to inspect KBR books and records. Ibid.;
      25   Doc. #117, RJN-2. The court’s judgment was based on Plaintiff’s
      26   testimony, other evidence, and written declaration. Ibid.
      27         The court specifically found that Defendant’s false
      28   promises were made to induce Plaintiff to sign the mediated



                                            7
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   agreement and the final October 15, 2014 Settlement Agreement.
       2   The agreements included Plaintiff’s executed promise to sell,
       3   transfer and reconvey Plaintiff’s 1.1 million KBR membership
       4   units, and to sign a mineral, gas, and oil quitclaim deed giving
       5   up Plaintiff’s interests in the mineral rights. Ibid.   The court
       6   found that the transfer and reconveyance of the KBR units and
       7   mineral rights from Plaintiff to Defendant was induced by
       8   Defendant’s false promise and made without Defendant intending
       9   to pay for the units, mineral rights, or produce the promised
      10   KBR books and records. Ibid.
      11         The court granted partial rescission of the October 15,
      12   2014 Settlement Agreement and rescinded Paragraphs 1(a) through
      13   1(c) regarding the sale and reconveyance of the transactions of
      14   the membership units and mineral rights, and left the mutual
      15   waiver and other terms and conditions intact and ordered
      16   restitution of the consideration Plaintiff paid Defendant in
      17   connection with the Settlement Agreement, specifically,
      18   reconveyance of the mineral rights, revocation of the sale of
      19   membership and restoration of Plaintiff’s 1.1 million KBR
      20   membership units. Ibid.
      21         Plaintiff separately settled her claims against KBR’s new
      22   managing member on May 13, 2018. Doc. #126, Ex. A.
      23         On February 8, 2019, Plaintiff’s noticed motion for
      24   attorney’s fees and costs following entry of the Default
      25   Judgment was heard. Doc. #125, ¶ 53. Among the evidence
      26   considered by the court was the declaration of Sharonrose
      27   Cannistraci, one of Plaintiff’s attorneys. Doc. #118, RJN-5. Ms.
      28   Cannistraci assisted in drafting the Settlement Agreement, which



                                            8
Filed 07/09/21                             Case 19-01128                                  Doc 141




       1   included the KBR Membership Operating Agreement (“Operating
       2   Agreement”) as an exhibit by reference. Per the Operating
       3   Agreement, Ms. Cannistraci testified that her fees were covered
       4   under Paragraph 13.18, an attorney fee clause for recovery by
       5   the prevailing party in an action on dispute among KBR members.
       6   Doc. #114, Ex. 39, at 39, ¶ 13.18. The court found Plaintiff was
       7   the prevailing party, and the attorney fees requested were fair
       8   and reasonable taking into consideration the high burden of
       9   proof required to establish fraud. Ibid. The court awarded
      10   attorney fees in the amount of $34,000 and costs that were added
      11   to the Original Judgment and filed as the Amended Judgment.
      12   Doc. #117, RJN-2.
      13         March 29, 2019, Defendant and his spouse, Elaine Greco
      14   Hudson, appeared in court for an examination. Doc. #125, ¶ 54.
      15   Defendant advised that he was not bound by the judgment because
      16   he had transferred his mineral rights to a revocable trust he
      17   held with his spouse. Defendant also admitted, and his spouse
      18   concurred, that Defendant had the power to execute a quitclaim
      19   transferring the mineral rights to Plaintiff. Ibid. Defendant
      20   executed the quitclaim deeds at the examination. 6 Id., ¶ 55.
      21         A few days later on April 2, 2019, Ms. Greco left a voice
      22   message for Plaintiff advising she would not quitclaim the
      23   interest in the mineral rights unless Plaintiff released her
      24   claims. Id., ¶ 56. The next day, Defendant emailed Jeffrey
      25
                 6 Plaintiff contends that Defendant’s wife, Elaine Hudson, left the
      26   court before Plaintiff could obtain her signature on the quitclaim deed and
           she did not return. Doc. #125, ¶ 55. Defendant declares that his wife did
      27   return to court but was not required to sign anything because the mineral
           rights belonged solely to him. Doc. #126, ¶ 22. Defendant states that he was
      28   entitled to remove the mineral rights from the family trust per the trust
           agreement. Ibid.



                                                 9
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   Coleman, attorney for Citadel Exploration and instructed him,
       2   “Until the issue of the quitclaim is resolved please continue to
       3   pay our royalty check to Ken and Elaine Family Trust . . .”
       4   Ibid. Citadel then refused to pay Plaintiff any royalty
       5   payments. Ibid.
       6         At the May 5, 2019 hearing on the motion to add Ms. Greco
       7   as an alter-ego judgment debtor, the state court was notified of
       8   Defendant’s bankruptcy filing. Id., ¶ 58. Defendant’s chapter 13
       9   proceeding was dismissed by the bankruptcy court on July 23,
      10   2019. Id., ¶ 59. Plaintiff reset the hearing on the motion to
      11   add Ms. Greco as co-debtor for August 7, 2019, but at the
      12   hearing the state court was notified of Defendant’s chapter 7
      13   filing. Ibid.
      14
      15                               DISCUSSION
      16                                   I.
      17         Civil Rule 56 applies in adversary proceedings. Rule 7056.
      18   The moving party has the burden of demonstrating that there is
      19   the “absence of a genuine issue of material fact.” Celotex Corp.
      20   v. Catrett, 477 U.S. 317, 323 (1986); Civil Rule 56(c). A
      21   “genuine issue” exists where “based on the evidence presented, a
      22   fair-minded jury could return a verdict in favor of a non-moving
      23   party on the issue in question.” In re Tills, 419 B.R. 444, 449
      24   (Bankr. S.D. Cal. 2009). An issue is genuine if there is a
      25   sufficient evidentiary basis on which a reasonable fact finder
      26   could find for the nonmoving party and a dispute is “material”
      27   only if it could affect the outcome of the case under the
      28



                                           10
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   governing law. Barboza v. New Form, Inc. (In re Barboza), 545
       2   F.3d 702, 707 (9th Cir. 2008).
       3         The court must view all the evidence in a summary judgment
       4   motion in the light most favorable to the nonmoving party. Id.,
       5   citing Cty. of Tuolumne v. Sonora Cmty. Hosp., 236 F. 3d 1148,
       6   1154 (9th Cir. 2001); Matsushita Elec. Indus. Co. v. Zenith
       7   Radio Corp., 475 U.S. 574, 587 (1986). A court generally cannot
       8   grant summary judgment based on its assessment of the
       9   credibility of the evidence presented. Barboza, 545 F.3d at 707
      10   quoting Agosto v. INS, 436 U.S. 748, 756 (1978). “At the summary
      11   judgment stage, the judge’s function is not to weigh the
      12   evidence and determine the truth of the matter but to determine
      13   whether there is a genuine issue for trial.” Anderson v. Liberty
      14   Lobby, Inc., 477 U.S. 242, 249 (1986).
      15         To survive a motion for summary judgment, the non-moving
      16   party must show specific facts that demonstrate a genuine issue
      17   of material fact remains for trial. Celotex Corp., 477 U.S. at
      18   324. The non-moving party cannot rest upon mere allegations or
      19   denials in the pleadings. Anderson, 477 U.S. at 248.
      20
      21                                    A.
      22         Plaintiff contends here that the San Diego state court
      23   judgment conclusively requires the bankruptcy court to determine
      24   that Defendant’s debt to Plaintiff is non-dischargeable under
      25   the issue preclusion doctrine (collateral estoppel) and 11
      26   U.S.C. § 523(a)(2)(A) (money obtained by false pretenses, false
      27   representations, or actual fraud). Doc. #112. Plaintiff argues
      28   that there is no genuine issue of material fact that collateral



                                            11
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   estoppel and issue preclusion apply to the San Diego state court
       2   judgment. On this basis, Plaintiff asks that the judgment be
       3   given a preclusive effect on these proceedings.
       4         Defendant does not dispute that the state court entered a
       5   judgment for $47,041.18 and attached findings of fact that would
       6   support a finding of fraud under California law, but insists
       7   that nothing in the record establishes the $47,041.18 judgment
       8   was entered as result of Plaintiff’s third cause of action for
       9   fraud, rather than the two causes of action for breach of
      10   contract or common counts. Doc. #124.
      11         Defendant argues there are remaining factual claims in
      12   Plaintiff’s motion that are clearly disputed factual issues,
      13   which cannot be determined by a motion for summary judgment.
      14   These factual issues include whether Defendant had intent to
      15   deceive and whether Defendant had the power to pay Plaintiff,
      16   since he was no longer the CEO of KBR when the alleged non-
      17   payment occurred.
      18
      19                                   II.
      20         Collateral estoppel is applicable to proceedings brought
      21   under § 523(a) for exception of discharge. Grogan v. Garner, 498
      22   U.S. 279, 284 n.11 (1991). Under 28 U.S.C. § 1738, the
      23   preclusive effect of a state court judgment is determined by the
      24   law of the state in which the judgment was issued. Gayden v.
      25   Nourbakhsh (In re Nourbakhsh), 67 F.3d 798, 800 (9th Cir. 1995);
      26   see also Marrese v. Am. Acad. Of Orthopaedic Surgeons, 470 U.S.
      27   373, 380 (1985). “Collateral estoppel precludes re-litigation of
      28   issues argued and decided in prior proceedings.” Lucido v.



                                           12
Filed 07/09/21                         Case 19-01128                           Doc 141




       1   Superior Court, 51 Cal. 3d 335, 341 (1990). Issue preclusion
       2   applies if five “threshold requirements” are met:
       3         (1)   The judgment is final;
       4         (2)   The issues are identical;
                 (3)   The proceeding was actually litigated;
       5         (4)   The issues were necessarily decided in favor of the
                       former proceeding; and
       6
                 (5)   The parties are the same or are in privity.
       7
       8   Id., at 1225; see also Harmon v. Kobrin (In re Harmon), 250 F.3d

       9   1240, 1245 (9th Cir. 2001). State law collateral estoppel

      10   principals apply. Ibid. The party asserting issue preclusion has

      11   the burden of proving a record sufficient to reveal the

      12   controlling facts and pinpoint the exact issues litigated in the

      13   prior action. In re Lambert, 233 F. App’x 598, 599 (9th Cir.

      14   2007).

      15         In California, a default judgment is given issue preclusive

      16   effect if the defendant had actual knowledge of the litigation

      17   and had an opportunity to participate and the issues were

      18   actually litigated. In re Kaut, 596 B.R. 698, 703 (Bankr. E.D.

      19   Cal. 2019); Cal-Micro Inc. v. Cantrell, 329 F.3d 119 (9th Cir.

      20   2003).

      21         Even after the five threshold factors are met, application

      22   of issue preclusion is discretionary. Lopez v. Emerg. Serv.

      23   Restoration, Inc. (In re Lopez), 367 B.R. 99, 103, 107-08

      24   (B.A.P. 9th Cir. 2007). In exercising that discretion, this

      25   court needs to consider the circumstances of the particular case

      26   and whether application of the doctrine is fair and consistent

      27   with the policies underlying it. Baldwin v. Kilpatrick (In re

      28   Baldwin), 249 F.3d 912, 919-20 (9th Cir. 2001).




                                            13
Filed 07/09/21                        Case 19-01128                            Doc 141




       1                                   A.
       2         Plaintiff argues that collateral estoppel applies. Doc.
       3   #124. The state court judgment is final and binding. Defendant’s
       4   opportunity to appeal has lapsed. Plaintiff insists the issues
       5   in the state court action are identical to the issues in
       6   Plaintiff’s § 523(a)(2)(A) action. The issues were actually
       7   litigated because they were raised in the pleadings and
       8   submitted for determination prior to the entry of judgment on
       9   November 9, 2018. The issues were decided in the proceeding and
      10   the parties are the same as in the state court judgment.
      11         Defendant disputes each prong except the fifth of the
      12   collateral estoppel test but provides little evidence for those
      13   contentions. Doc. #124.
      14         The court finds that the principals of collateral estoppel
      15   apply in this case as set forth below.
      16
      17                                   1.
      18         The San Diego County Superior Court issued a judgment by
      19   default on November 9, 2018. Doc. #117, RJN-2. This judgment was
      20   amended on February 8, 2019. Ibid. The amended judgment is
      21   final, binding, and on the merits.
      22
      23                                   2.
      24         The issues decided in the state court proceeding are
      25   identical to the elements of § 523(a)(2)(A).
      26         11 U.S.C. § 523(a)(2)(A) excepts from discharge “any debt
      27   . . . for money, property, services, or an extension, renewal, or
      28   refinance of credit, to the extent obtained by . . . false



                                           14
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   pretenses, a false representation, or actual fraud[.]” To
       2   establish that a fraud judgment is non-dischargeable under
       3   § 523(a)(2)(A) based on collateral estoppel, the following
       4   statutory elements must be met:
       5         (1) misrepresentation, fraudulent omission or
       6         deceptive conduct by the debtor; (2) knowledge of the
                 falsity or deceptiveness of his statement or conduct;
       7         (3) an intent to deceive; (4) justifiable reliance by
                 the creditor on the debtor’s statement or conduct; and
       8         (5) damage to the creditor proximately caused by its
       9         reliance on the debtor’s statement or conduct.

      10   In re Harmon, 250 F.3d at 1246. The court may rely on a
      11   preclusive effect of an existing state court judgment to grant
      12   summary judgment. Plyam v. Precision Dev., LLC (In re Plyam),
      13   530 B.R. 456, 462 (B.A.P. 9th Cir. 2015). “A promise made
      14   without any intention of performing it constitutes fraud.” Union
      15   Flower Mkt., Ltd. v. S. Cal. Flower Mkt., Inc., 10 Cal. 2d 671,
      16   676 (1938).
      17         “Promissory fraud” is a subspecies of the action for
                 fraud and deceit. A promise to do something
      18         necessarily implies the intention to perform; hence,
      19         where a promise is made without such intention, there
                 is an implied misrepresentation of fact that may be
      20         actionable fraud.
      21   Lazar v. Superior Court, 12 Cal. 4th 631 (1996) citing Union
      22   Flower Mkt., 10 Cal. 2d at 675.
      23         The elements of § 523(a)(2)(A) “mirror the elements of
      24   common law fraud” and match those for actual fraud under
      25   California law. Tobin v. Sans Souci Ltd. Pshp. (In re Tobin),
      26   258 B.R. 199 (B.A.P. 9th Cir. 2001) (internal citations omitted)
      27   quoting Youngie v. Gonya (In re Younie), 211 B.R. 367, 373-74
      28   (B.A.P. 9th Cir. 1997), aff’d, 163 F.3d 609 (9th Cir. 1998).



                                             15
Filed 07/09/21                            Case 19-01128                            Doc 141




       1                                       a.
       2           Plaintiff contends that all of elements for fraud under
       3   California law are present here. The state court found that:
       4         (1)   Defendant, individually and as trustee of the Hudson
                       Family Trust, the Hudson Family Trust, and KBR, deceived
       5               and defrauded Plaintiff to enter into and rely on the
       6               Settlement Agreement. The false promise included the
                       unconditional promise to pay $10,000 to Plaintiff by
       7               December 31, 2015 in exchange for Plaintiff’s conveyance
                       of mineral rights and KBR units, as well as the promise
       8
                       to allow Plaintiff to inspect KBR books and records under
       9               the control of Defendant.
      10         (2)   Defendant did not intend to perform the false promises at
                       the time the promises were made and therefore had
      11               knowledge of the falsity. The state court noted that
      12               Defendant had never performed either promise to date.

      13         (3)   Defendant made the false promises with intent to induce
                       Plaintiff to sign over her mineral rights and KBR units,
      14               which she did. The court found that the promises were
      15               meant to induce the transfer of the KBR units and mineral
                       rights and such transfer would not have occurred but for
      16               Defendant’s false promise.
      17         (4)   Plaintiff justifiably relied on Defendant’s false
      18               promises to her detriment. Plaintiff partially performed
                       by conveying her mineral interests and KBR units to
      19               Defendant.
      20         (5)   The court found that the promises were a substantial
                       factor in causing Plaintiff’s harm, including the loss of
      21
                       mineral rights, KBR units, and royalties from her mineral
      22               rights.
      23   Doc. #117, RJN-2. The court based its decision to partially
      24   rescind the Settlement Agreement and transfer and conveyance of
      25   Plaintiff’s interests on Defendant’s false promise. The decision
      26   to rescind resulted in the retransfer and reconveyance of the
      27   mineral rights and the KBR units.
      28



                                               16
Filed 07/09/21                        Case 19-01128                           Doc 141




       1         The state court found that Plaintiff would suffer serious
       2   harm unless the court granted the rescission and cancellation of
       3   the mineral, gas, and oil quitclaim deed and the reconveyance of
       4   the units.
       5
       6                                   b.
       7         Defendant argues that the state court’s findings do not
       8   specify that the entire judgment was for the fraud count as
       9   opposed to breach of contract or other counts. Defendant argues
      10   that the state court’s judgment is without preclusive effect as
      11   to § 523(a)(2)(A) because it does not include any express
      12   findings of fact or conclusion that relates to the $47,041.18
      13   amended judgment, as opposed to the other dischargeable counts
      14   for breach of contract or common counts. Doc. #124. Nothing in
      15   the state court’s findings of fact and conclusions of law
      16   identify the basis on which it determined the amount owed, or
      17   that facts alleged in the fraud claim were the cause of the
      18   $47,041.18 damages awarded, says Defendant. The order does not
      19   cite a specific finding that all of the elements of the fraud
      20   claim asserted by Plaintiff in the complaint were the cause of
      21   the damages awarded in the judgment. On this basis, Defendant
      22   argues that the judgment does not set forth a clear record for
      23   the judgment to have a preclusive effect that the fraud claim
      24   was necessarily decided by the state court.
      25         In response, Plaintiff contends the state court judgment
      26   specifies express findings of fact that the judgment for fraud
      27   was based solely on the third cause of action in the complaint.
      28   Doc. #127. The judgment was found specifically against Defendant



                                           17
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   individually, and other defendants. The rescission was specified
       2   and set forth with particularity, based on fraud of the
       3   Defendant, and that as a result of that fraud the requirements
       4   of the underlying agreement were null and void and had no force
       5   or effect. The state court does not mention the other two causes
       6   of action because it did not award any damages or make any
       7   findings on the breach of contract or common counts. The damages
       8   awarded in the San Diego Action rest on the third cause of
       9   action for rescission and restitution as result of Defendant’s
      10   fraud.
      11
      12                                   c.
      13         This court disagrees with Defendant’s assertion that the
      14   state court judgment does not provide express findings of fact
      15   that the judgment amount was based on the third case of action
      16   for fraud in the complaint. If the state court made a breach of
      17   contract finding, it would have been inconsistent with the
      18   rescission and restitution remedies based on fraud.
      19         The state court found that Defendant (1) made false
      20   promises with no intention to perform; (2) had knowledge of the
      21   falsity and deceptiveness of the statement and conduct at the
      22   time the statements were made; (3) made the statements to induce
      23   Plaintiff to enter into the Settlement Agreement and willfully
      24   failed to perform; (4) Plaintiff was deceived by Defendant’s
      25   promises and justifiably relied on his statements and conduct;
      26   and (5) Plaintiff suffered damage as result of the fraud. This
      27   is sufficient to show that the issues litigated in state court
      28



                                           18
Filed 07/09/21                         Case 19-01128                          Doc 141




       1   for false promise without intent to perform are the same as
       2   those for § 523(a)(2)(A).
       3
       4                                    3.
       5         The issues were “actually” litigated in the state court
       6   proceeding. Newsom v. Moore (In re Moore), 186 B.R. 962, 971
       7   (1985) (“[A]n issue is actually litigated when it is properly
       8   raised in the pleadings, or otherwise, and is submitted for
       9   determination, and is determined, noting that a determination
      10   may be based on a failure of proof.”).
      11         There is no dispute the fraud claim was properly raised in
      12   the pleadings in the San Diego Action.
      13         Plaintiff argues that the San Diego Superior Court found
      14   the issue to be making a promise without intent to perform and
      15   was actually litigated.
      16         Defendant does not dispute that he was personally served
      17   with Plaintiff’s summons and complaint on January 23, 2018.
      18   Doc. #125, ¶ 46. Defendant appeared ex parte in San Diego and
      19   requested the court to set aside his default prior to the entry
      20   of final judgment. Id., ¶ 47. The court denied that request and
      21   instructed Defendant to retain counsel and file a noticed motion
      22   with an answer. Ibid.
      23         Defendant’s motion to set aside the default was heard on
      24   July 11, 2018, where he appeared and was permitted to present
      25   testimony and evidence in support of his motion to set aside the
      26   entry of default. Id., ¶ 48. Defendant did not file an answer
      27   and his motion was denied because “[t]he neglect exhibited by
      28   [Defendant] in this circumstance was of the inexcusable variety.



                                            19
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   He was fully aware he had been sued and simply failed to do what
       2   the summons clearly required: to file a responsive pleading
       3   within 30 days.” Ibid.
       4
       5                                   4.
       6         This court finds that the issues in the state court
       7   proceeding were necessarily decided. The state court proceeding
       8   was finalized on the merits. Defendant appeared and was heard in
       9   his attempt to set aside the entry of default judgment. Ibid.
      10   The court issued a final judgment with findings of fact
      11   specifically tailored to Plaintiff’s fraud complaint. Ibid.
      12
      13                                   5.
      14         The parties before this court are the same parties from the
      15   state court litigation. The party against whom issue preclusion
      16   is sought to be enforced is the same as in the underlying state
      17   court litigation. Defendant does not dispute this contention.
      18   Doc. #124.
      19
      20                                   B.
      21         Defendant argues that because he disputed the facts in
      22   response to the statement of undisputed facts, there is a
      23   dispute and thus there are triable material issues of fact. But
      24   Defendant fails to provide any supporting evidence that the
      25   denials to Plaintiff’s statement of undisputed facts warrant
      26   denial of this motion. Doc. #125. Some facts are in dispute, but
      27   Defendant concedes that (1) the state court litigation occurred;
      28   (2) he was properly served, (3) he appeared and prosecuted a



                                           20
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   motion to set aside the default, which was denied; (4) the state
       2   court issued a final judgment against him. That Defendant now
       3   disputes some facts is not relevant since the court has reviewed
       4   the state court record.
       5         Defendant points to other factual issues warranting denial
       6   of this motion, such as whether Defendant had an intent to
       7   deceive or whether he had the power to pay Plaintiff, as he was
       8   no longer the CEO of KBR. Doc. #124. Despite his denial, the
       9   state court explicitly found that he had an intent to deceive
      10   Plaintiff to induce her into signing over her mineral rights and
      11   KBR units. Defendant is no longer the CEO of KBR. He was removed
      12   from management prior to the filing of the San Diego Action.
      13   Throughout the entire San Diego Action, Defendant was not the
      14   CEO and did not have the power to authorize payment from KBR to
      15   Plaintiff. The state court disagreed with what Defendant now
      16   claims are material factual disputes.
      17         And even though the state court action was a default
      18   judgment, Defendant still appeared seeking to set aside the
      19   default. He was instructed to file an answer. He did not.
      20         Defendant has failed to support his contention that
      21   collateral estoppel should not apply here. The state court’s
      22   judgment is clear and Defendant’s disputed facts, even when
      23   viewed in the light most favorable to him, do not negate the
      24   effect of the state court’s findings of fact. LBR 7056-1(b)
      25   provides:
      26         Any party opposing a motion for summary judgment or
                 partial summary judgment shall reproduce the itemized
      27
                 facts in the Statement of Undisputed Facts and admit
      28         those facts which are undisputed and deny those facts



                                           21
Filed 07/09/21                        Case 19-01128                            Doc 141




       1         which are disputed, including with each such denial a
       2         citation to the particular portions of any pleading,
                 affidavit, deposition, interrogatory, answer,
       3         admission, or other document relied upon in support of
                 that denial.
       4
       5   Defendant’s denials are not supported by facts. Viewing the
       6   evidence in the light most favorable to Defendant still does not
       7   negate the San Diego Superior Court’s judgment and findings of
       8   fact in favor of Plaintiff.
       9
      10                                   C.
      11         “Even when the five threshold criteria for issue preclusion
      12   are met, a bankruptcy court must conduct an ‘inquiry into
      13   whether imposition of issue preclusion in the particular setting
      14   would be fair and consistent with sound public policy’ before
      15   applying issue preclusion.” Delannoy v. Woodlan Colonial, L.P.
      16   (In re Delannoy), 615 B.R. 572, 582 (B.A.P. 9th Cir. 2020
      17   (quoting Khaligh v. Hadaegh (In re Khaligh), 338 B.R. 817, 824-
      18   25 (B.A.P. 9th Cir. 2006), aff’d 506 F.3d 956 (9th Cir. 2007)).
      19   “Three fundamental policies should be considered: ‘preservation
      20   of the integrity of the judicial system, promotion of judicial
      21   economy, and protection of litigants from harassment by
      22   vexatious litigation.’” Delannoy, 615 B.R. at 582 (quoting
      23   Lucido v. Superior Court, 51 Cal.3d at 343); see also Lopez v.
      24   Emergency Serv. Restoration, Inc. (In re Lopez), 367 B.R. 99,
      25   103 (B.A.P. 9th Cir. 2007).
      26   ///
      27   ///
      28   ///



                                           22
Filed 07/09/21                        Case 19-01128                           Doc 141




       1                                   1.
       2         The first inquiry is into the integrity of the judicial
       3   system and whether application of collateral estoppel would
       4   create the possibility of inconsistent verdicts. Baldwin, 249
       5   F.3d at 920 citing Lucido, 51 Cal.3d at 343-44. Here, as in
       6   Baldwin, “the state court was fully capable of adjudicating the
       7   issue subsequently presented to the bankruptcy court[.]” Ibid.
       8   “[R]elitigation in bankruptcy court of the issue decided by the
       9   state court would conflict with the principle of federalism that
      10   underlies the Full Faith and Credit Act” and “the public’s
      11   confidence in the state judicial system would be undermined[.]”
      12   Ibid. citing Marrese, 470 U.S. at 380.
      13         Moreover, Defendant was adequately served the summons and
      14   complaint in the San Diego Action. Defendant appeared ex parte
      15   before the San Diego court seeking to turn over the previous
      16   default judgment. He was instructed to file a noticed motion,
      17   file an answer, and retain counsel. Later, his motion was denied
      18   because he had not filed an answer as instructed. The state
      19   court described his neglect as of “the inexcusable variety”
      20   because he knew he was being sued and did nothing. Defendant was
      21   given multiple opportunities to defend the action before the
      22   final judgment was entered. Defendant attempts to re-litigate
      23   the merits of the state court action here, which, if allowed and
      24   if successful, could compromise the integrity of the judicial
      25   system vis-à-vis inconsistent verdicts. This factor weighs in
      26   favor of application of collateral estoppel.
      27   ///
      28   ///



                                           23
Filed 07/09/21                         Case 19-01128                           Doc 141




       1                                    2.
       2          Second, we consider whether application of collateral
       3   estoppel would promote judicial economy. Lucido, 51 Cal.3d at
       4   350.
       5          The record on this motion is over 500 pages. The San Diego
       6   Superior Court considered 87 exhibits prior to issuing its
       7   judgment. Doc. #125, ¶ 49. The state court copiously expended
       8   judicial resources in rendering its verdict, including
       9   adjudication of Defendant’s motion to set aside the default
      10   judgment. Re-litigating in bankruptcy court these issues that
      11   have already been fully and finally determined in state court
      12   favors application of issue preclusion here. See Baldwin, 249
      13   F.3d at 920 (“Relying on the state court’s determination allows
      14   the bankruptcy court to conserve judicial resources.”).
      15
      16                                    3.
      17          Lastly, we consider whether application of collateral
      18   estoppel will protect the parties from vexatious litigation.
      19   Ibid. Defendant had a full and fair opportunity to litigate this
      20   claim before the state court. Defendant was properly served the
      21   summons and complaint and had notice of the lawsuit. Defendant
      22   appeared before the court on at least two occasions seeking to
      23   set aside the default judgment. He was unsuccessful. Defendant
      24   forfeited his right to defend himself without adequate
      25   justification. “The neglect exhibited by Defendant in this
      26   circumstance was of the inexcusable variety.” Doc. #125, ¶ 48.
      27          Plaintiff already successfully prosecuted her state court
      28   lawsuit years ago. It would be unfair to now require her to re-



                                            24
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   litigate those same claims years later. See Baldwin, 249 F.3d at
       2   920 (“It would be unfair to [creditor] to require him to
       3   relitigate before the bankruptcy court what was properly decided
       4   by the state court.”).
       5
       6                                   D.
       7         Plaintiff’s motion for summary judgment will be GRANTED as
       8   to the preclusive effect of the state court judgment.
       9         The San Diego County Superior Court’s amended judgment
      10   awarding $8,813.21 in damages, $997.26 in pre-judgment interest,
      11   $34,000.00 in attorney fees, and $3,230.71 in costs for a total
      12   of $47,041.18 will be deemed non-dischargeable pursuant to 11
      13   U.S.C. § 523(a)(2)(A).
      14
      15                                  III.
      16         Next, we turn to the issue of whether Plaintiff is entitled
      17   to recover additional fees in prosecuting this non-
      18   dischargeability action. California law permits recovery fees
      19   under certain circumstances. While there is no general right to
      20   attorney fees, bankruptcy courts may award fees in § 523 actions
      21   when authorized by state law. Travelers Cas. & Sur. Co. of Am.
      22   v. PG&E, 549 U.S. 443, 451-52 (2007) (“[T]he ‘basic federal
      23   rule’ in bankruptcy is that state law governs the substance of
      24   claims.”); see also Cohen v. de la Cruz, 523 U.S. 213, 223
      25   (1998) (“In short, the text of § 523(a)(2)(A) . . . encompasses
      26   any liability arising from money, property, etc., that is
      27   fraudulently obtained, including treble damages, attorney’s
      28



                                           25
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   fees, and other relief that may exceed the value obtained by the
       2   debtor.”).
       3         In non-dischargeability actions, the question for awarding
       4   attorney fees is “whether creditor plaintiff would be entitled
       5   to fees in state court for establishing those elements of the
       6   claim which the bankruptcy court finds support a conclusion of
       7   nondischargeability.” Kilborn v. Haun (In re Haun), 396 B.R.
       8   522, 528 (Bankr. D. Idaho 2008).
       9         California law offers two primary avenues for the recovery
      10   of attorney fees by a prevailing party:
      11         1.   C.C.C. § 1717; and
      12         2.   C.C.P. §§ 685.040 and 1021.
      13
      14                                   A.
      15         C.C.C. § 1717 allows a party to recover attorney fees
      16   incurred in the litigation of a contract claim. Redwood
      17   Theaters, Inc. v. Davison (In re Davison), 289 B.R. 716, 722
      18   (B.A.P. 9th Cir. 2003) (C.C.C. § 1717 provides for attorney’s
      19   fees in an “action on a contract”) citing Santisas v. Goodin, 17
      20   Cal. 4th 599, 615 (1998). For C.C.C. § 1717 to apply, (1) the
      21   action in which the fees are incurred must be an action “on a
      22   contract”; (2) the contract must contain a provision stating
      23   that attorney’s fees incurred to enforce the contract shall be
      24   awarded either to one of the parties or to the prevailing party;
      25   and (3) the party seeking fees must be the party who “prevailed
      26   on the contract” meaning “the party who recovered a greater
      27   relief in the action on the contract.” C.C.C. § 1717(b)(1); see
      28   also Penrod v. AmeriCredit Fin. Servs. (In re Penrod), 802 F.3d



                                           26
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   1084, 1087-88 (9th Cir. 2015) (“[A]n action is ‘on a contract’
       2   when a party seeks to enforce, or avoid enforcement of, the
       3   provisions of the contract.”); cf. Bos. V. Bd. Of Trs., 818 F.3d
       4   486, 489 (9th Cir. 2015) (“[W]e have previously held that a
       5   nondischargeability action is ‘on a contract’ within section
       6   1717 if ‘the bankruptcy court needed to determine the
       7   enforceability of the . . . agreement to determine
       8   dischargeability.”).
       9         Plaintiff has the burden of showing that this action is
      10   (1) an “action on a contract” and (2) this contract has a
      11   prevailing party attorney’s fee provision which is the basis of
      12   the fraud claim in order for her to recover her attorney fees
      13   incurred prosecuting this adversary proceeding. In determining
      14   whether the proceeding was an action on a contract, courts may
      15   look beyond the parties’ pleadings. Sea Win, Inc. v. Tran (In re
      16   Tran), 301 B.R. 576, 584 (Bankr. S.D. Cal. 2003).
      17         Whether this is an action on a contract turns on whether
      18   the Settlement Agreement played an integral role in the non-
      19   dischargeability action. Heritage Ford v. Baroff (In re Baroff),
      20   105 F.3d 439, 442 (9th Cir. 1997) (non-dischargeability action
      21   “was an action on the contract because the document containing
      22   the attorney’s fee clause . . . played an integral role in the
      23   proceedings.”).
      24
      25                                   1.
      26         Plaintiff contends that she is entitled to further attorney
      27   fees for bringing this adversary proceeding. Doc. #135. In the
      28   San Diego Action, Plaintiff argued that she had incurred fees of



                                           27
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   $34,000.00 and that this amount sought was reasonable under the
       2   circumstances under C.C.C. § 1717 and Paragraph 13.18 of the
       3   Operating Agreement. The Superior Court awarded $34,000 to
       4   Plaintiff for the enforcement of the contract as reasonable
       5   attorney fees permitted under the contractual provisions of the
       6   KBR Operating Agreement Section 13.18, which covered the amount
       7   of time, effort, and energy in bringing the request to enter the
       8   default and the prove up hearing.
       9         Plaintiff cites to Cohen, wherein the Supreme Court
      10   concluded under 11 U.S.C. § 523(a)(2)(A) that any liability
      11   arising from money or property that is fraudulently obtained,
      12   including treble damages, and any other relief that may exceed
      13   the value of what was received by the debtor. Id., citing Cohen,
      14   523 U.S. at 223. Here, Plaintiff argues that Cohen prevents
      15   discharge of all liability out of Defendant’s conduct because
      16   she is able to recover fees outside of the bankruptcy court
      17   under state or federal law.
      18         Plaintiff emphasizes the impact of the attorney fee
      19   provision in a contract under C.C.C. § 1717, which provides for
      20   attorney fees in contracts incurred to enforce the contract to
      21   be awarded to the prevailing party. The attorney fee provision
      22   at issue is broad enough to encompass a tort claim, Plaintiff
      23   insists. Doc. #135, citing Santisas v. Goodin, 17 Cal. 4th at
      24   615, 622-23.
      25
      26                                   2.
      27         Meanwhile, Defendant argues that Plaintiff is not entitled
      28   to any additional fees under C.C.C. § 1717. Although the



                                           28
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   contract’s terms could arguably be construed as broad enough to
       2   include tort claims as fraud, Defendant contends that these fees
       3   can only be awarded to a prevailing party in an “action on the
       4   contract.” C.C.C. § 1717(a); Seyed Shahram Hosseini v. Key Bank
       5   N.A. (In re Seyed Shahram Hosseini), 504 B.R. 558, 567 n.13
       6   (B.A.P. 9th Cir. 2014) (“[C.C.C.] § 1717 is to be narrowly
       7   applied and is available to a party only if the dispute involves
       8   litigation of a contract claim.”) citing Santisas, 17 Cal. 4th
       9   at 599. Thus, Defendant insists that attorney fees are only
      10   recoverable on a breach of contract claim, not a fraud claim.
      11         Defendant cites Plaintiff’s admission on the record that
      12   there is no legal or factual basis to award additional attorney
      13   fees for prosecuting the non-dischargeability action. The basis
      14   of Plaintiff’s claim is that Defendant fraudulently
      15   misrepresented that he would pay $10,000 to Plaintiff in
      16   exchange for her 900,000 KBR units pursuant to the Settlement
      17   Agreement. Since the Settlement Agreement contains no provision
      18   for attorney fees, Defendant insists that Plaintiff is not
      19   entitled to any additional fees.
      20         Although the San Diego Superior Court’s judgment is based
      21   on the subject Settlement Agreement, there is no basis under
      22   C.C.C. § 1717 to award attorney fees for prosecuting this action
      23   because the Settlement Agreement was not an integral part in
      24   this non-dischargeability proceeding. Defendant urges the court
      25   to focus its analysis on the attorney fees provision in the
      26   Settlement Agreement, which is governed by California law and
      27   the only basis on which Plaintiff could be awarded fees. If the
      28   scope of that provision is broad enough to encompass a state



                                           29
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   court action that has the same elements as a § 523(a)(2)(A)
       2   claim for common law fraud, then Plaintiff is entitled to fees.
       3   Doc. #124 citing Turtle Rock Meadows Homeowners Ass’n v. Slyman
       4   (In re Slyman), 234 F.3d 1081, 1083 (9th Cir. 2000).
       5         However, since the Settlement Agreement is not an integral
       6   part of this litigation, then the action is not on a contract
       7   and Plaintiff is not entitled to fees under C.C.C. § 1717.
       8   Plaintiff’s state court fraud judgment was based on a false
       9   promise to perform the actions contained in the Settlement
      10   Agreement. Defendant claims the handwritten agreement and the
      11   Settlement Agreement calling for Plaintiff to transfer her KBR
      12   units in exchange for dismissal of the litigation and $10,000 is
      13   the sole and only basis in the record for the fraud judgment.
      14   And since the Settlement Agreement contained no prevailing party
      15   attorney’s fee provision, Plaintiff has failed to meet her
      16   burden of establishing that this adversary proceeding is based
      17   on a contract that has a prevailing party’s attorney fee
      18   provision. Defendant therefore asserts that the request for
      19   attorney fees to prosecute this adversary proceeding should be
      20   denied.
      21
      22                                   3.
      23         The court agrees with Defendant that C.C.C. § 1717 does not
      24   provide an avenue for Plaintiff’s recovery of attorney fees.
      25   Because the document containing the attorney fee clause did not
      26   play an integral role in this adversary proceeding and this
      27   court did not adjudicate the validity of the Settlement
      28   Agreement, instead applying the principles of collateral



                                           30
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   estoppel and issue preclusion, the fees for prosecuting the
       2   action were not “on a contract” for the purposes of C.C.C.
       3   § 1717. But Plaintiff is not without recourse.
       4
       5                                   B.
       6         The second option for attorney fees lies in both C.C.P.
       7   §§ 685.040 and 1021. Both provide for recovery of attorney fees
       8   as allowable costs under C.C.P. §§ 1032 and 1033.5. C.C.P.
       9   § 1021 provides:
      10         Except as attorney’s fees are specifically provided
                 for by statute, the measure and mode of compensation
      11         of attorneys and counsels at law is left to the
      12         agreement, express or implied, of the parties; but to
                 parties to actions or proceedings are entitled to
      13         their costs, as hereinafter provided.
      14   C.C.P. § 1021 permits attorney fees by agreement between the
      15   parties and does not limit recovery of fees to actions on the
      16   contract. Davison, 289 B.R. at 724, citing 3250 Wilshire
      17   Boulevard Bldg. v. W.R. Grace & Co., 990 F.2d 487, 489 (9th Cir.
      18   1993). Attorney fees for fraud claims may be recovered if the
      19   contract for which the fraud judgment is based so provides for
      20   the prevailing party to be awarded their attorney fees.
      21   “[S]ection 1021 allows ‘the parties to agree that the prevailing
      22   party in litigation may recover attorney fees, whether the
      23   litigation sounds in contract or in tort.’” Maynard v. BTI
      24   Group, Inc., 216 Cal. App. 4th 984, 991 (2013) quoting Miske v.
      25   Coxeter, 204 Cal. App. 4th 1249, 1259 (2012).
      26         If there is an attorney fee provision in the underlying
      27   agreement of the parties, the court must examine the language of
      28   the agreement to determine whether an award of fees is



                                           31
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   warranted. Davison, 289 B.R. at 724, citing 3250 Wilshire
       2   Boulevard Bldg. v. W. R. Grace & Co., 990 F.2d 487, 489 (9th
       3   Cir. 1993); In re KLAUSE, 181 B.R. 487, 500 (Bankr. C.D. Cal.
       4   1995).
       5         Meanwhile, C.C.P. § 685.040 provides:
       6         The judgment creditor is entitled to the reasonable
                 and necessary costs of enforcing a judgment.
       7
                 Attorney’s fees incurred in enforcing a judgment are
       8         not included in costs collectible under this title
                 unless otherwise provided by law. Attorney’s fees
       9         incurred in enforcing a judgment are included as costs
      10         collectible under this title if the underlying
                 judgment includes an award of attorney’s fees to the
      11         judgment creditor pursuant to subparagraph (A) of
                 paragraph (10) of subdivision (a) of Section 1033.5.
      12
      13   C.C.P. § 685.040. C.C.P. § 1033.5(a)(10) permits attorney fees
      14   when authorized by contract, statute, or law.
      15         [T]here are two requirements before a motion for an
      16         award of post-judgment attorney fees may be awarded as
                 costs: (1) the fees must have been incurred to
      17         “enforce” a judgment; and (2) the underlying judgment
                 had to include an award for attorney fees pursuant to
      18         [C.C.P. § 1033.5(a)(10)(A)], which provides that
      19         attorney fees may be awarded when authorized by
                 contract.
      20
      21   Jaffe v. Pacelli, 165 Cal. App. 4th 927, 935 (2008) (quoting

      22   Berti v. Santa Barbara Beach Props., 145 Cal. App. 4th 70, 77

      23   (2006)).

      24         “CCP § 685.040 addresses the ‘problem unique to a claim for

      25   post-judgment fees in actions based on contract.’” Tinajero v.

      26   Zavala (In re Tinajero), 2020 Bankr. LEXIS 2157, at *13 (B.A.P.

      27   9th Cir. Aug. 4, 2020) (quoting Jaffe, 165 Cal. App. 4th at 934;

      28   Berti, 145 Cal. App. 4th at 77). C.C.P. § 685.040 entitles a




                                           32
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   judgment creditor to post-judgment attorney fees incurred in
       2   enforcing a judgment “if the underlying judgment includes an
       3   award of attorney’s fees to the judgment creditor pursuant to
       4   subparagraph (A) of paragraph (10) of subdivision (a) of Section
       5   1033.5.” C.C.P. § 685.040. C.C.P. § 1033.5(a)(10)(A) allows
       6   attorney fees as “costs” for the purposes of C.C.P. § 1032.
       7   Thus, post-judgment fees under § 685.040 is “not based on
       8   survival of the contract but is instead based on the award of
       9   attorney fees and costs in the trial judgment.” Jaffe, 165 Cal.
      10   App. 4th at 935. Actions taken in bankruptcy proceedings may
      11   qualify as enforcement proceedings subject to C.C.P. § 685.040.
      12   Jaffe, 165 Cal. App. 4th at 938; Chinese Yellow Pages Co. v.
      13   Chinese Overseas Mktg. Serv. Corp., 170 Cal. App. 4th 868, 888
      14   (2008).
      15
      16                                   1.
      17         Defendant acknowledges that the terms of the contract could
      18   potentially be construed to include fraud, but states that the
      19   contract explicitly references C.C.C. § 1717, which would still
      20   require litigation of the contract. Doc. #124. Defendant does
      21   not reference C.C.P. § 685.040, but does acknowledge C.C.P.
      22   § 1021. Doc. #137. However, Defendant focuses his argument on
      23   C.C.C. § 1717.
      24         In his supplemental briefing, Defendant cites to Fobian v.
      25   Western Farm Credit Bank (In re Fobian), 951 F.2d 1149, 1153
      26   (9th Cir. 1991), whereby the Ninth Circuit refused to award
      27   attorney fees despite an express contractual provision because
      28   the substantive litigation raised federal bankruptcy law issues



                                           33
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   rather than “basic contract enforcement questions.” Id. at 1153.
       2   On this basis, the Ninth Circuit held that the creditor could
       3   not recover attorney fees under the contract absent bad faith or
       4   harassment. Id., citing Johnson v. Righetti (In re Johnson), 756
       5   F.2d 738, 740-41 (9th Cir. 1985) (Ninth Circuit refused to award
       6   attorney fees under California law and a contractual provision,
       7   because the underlying stay litigation raised federal statutory
       8   issues rather than issues relating to the contract).
       9         However, reliance on Fobian is misplaced. The U.S. Supreme
      10   Court effectively overruled Fobian, stating that “[t]he Fobian
      11   rule finds no support in the Bankruptcy Code, either in § 502 or
      12   elsewhere.” Travelers, 549 U.S. 443 (concluding that the Court
      13   of Appeals erred applying the Fobian rule to disallow a claim
      14   based on the fact that the fees were incurred litigating issues
      15   of bankruptcy law); see also Penrod, 802 F.3d at 1089 (“The
      16   Supreme Court squarely rejected that [Fobian] view in
      17   Travelers.”).
      18         Nonetheless, Defendant implies that Plaintiff cannot
      19   recover fees incurred while prosecuting this non-
      20   dischargeability action because federal statutory issues rather
      21   than contractual issues predominate. Defendant reiterates his
      22   argument that the Settlement Agreement contained no attorney fee
      23   provision before reasserting Plaintiff’s counsel’s admission at
      24   the hearing by stating, “. . . I don’t have anything, or cannot
      25   see anything at this junction [sic] that would grant further
      26   attorney’s fees on top of what the court ordered.” Doc. #131.
      27   Defendant concludes that additional fees pursuant to C.C.C.
      28   § 1717 are unavailable.



                                           34
Filed 07/09/21                             Case 19-01128                                   Doc 141




       1                                        2.
       2         Plaintiff claims that she is not limited to C.C.C. § 1717
       3   and may recover fees under C.C.P. § 1032(a)(4), which allows as
       4   allowable costs to include attorney fees when authorized by any
       5   of the following: (a) contract; (b) statute; (c) law. Doc. #135.
       6   While Plaintiff does not specifically mention C.C.P. § 1021, she
       7   cites authority relying on C.C.P. §§ 1021, 1032 and 1033.5
       8   together. Plaintiff further contends that C.C.P. § 685.040 is
       9   applicable.
      10         Plaintiff cites the Settlement Agreement, which included
      11   the KBR Membership Operating Agreement as “Exhibit 1” for the
      12   purposes of characterizing Plaintiff as an “Economic Interest
      13   Holder.” 7 See Docs. #6, Ex. 1, ¶ 1a; #114, Ex. 39. The Operating
      14   Agreement provided in Paragraph 13.18:
      15         Attorney Fees. In the event that any dispute between
                 the Company and the Members of among the Members
      16         should result in litigation or arbitration, the
      17         prevailing party in such dispute shall be entitled to
                 recover from the other party all reasonable fees,
      18         costs, and expenses of enforcing any right of the
                 prevailing party, including without limitation,
      19         reasonable attorneys’ fees and expenses, all of which
      20         shall be deemed to have accrued upon the commencement
                 of such action and shall be paid whether or not such
      21         action is prosecuted to judgment. Any judgment or
      22         order entered in such action shall contain a specific
                 provision providing for the recovery of attorney fees
      23         and costs incurred in enforcing such judgment and an
      24
                 7 Exhibit A to the Operating Agreement defines an “Economic Interest
      25   Holder” as “a Person who holds only an Economic Interest in the Company. An
           Economic Interest Holder shall include an owner of Economic Interest Units to
      26   the extent of the ownership of such Economic Interest. Wherever reference is
           made to a Member in the Membership Operating Agreement such reference shall
      27   also be deemed to apply to Economic Interest Holders, except for rights and
           obligations, such as the right to vote and the right to information
      28   concerning the financial condition of the Company, which are exclusive to
           Members.” Membership Operating Agreement, Doc. #114, Ex. A to Ex. 39, at 33.



                                                 35
Filed 07/09/21                        Case 19-01128                           Doc 141




       1         award of prejudgment interest from the date of the
       2         breach at the maximum rate of interest allowed by law.
                 For the purposes of this Section 13.18: (a) attorney
       3         fees shall include, without limitation, fees incurred
                 in the following: (1) post judgment motions; (2)
       4
                 contempt proceedings; (3) garnishment, levy, and
       5         debtor and third party examinations; (4) discovery;
                 and (5) bankruptcy litigation; and (b) prevailing
       6         party shall mean the party who is determined in the
       7         proceeding to have prevailed or who prevails by
                 dismissal, default or otherwise.
       8
       9   Doc. #114, Ex. 39, at 39, ¶ 13.18.
      10         Defendant was a signatory to the October 15, 2014
      11   Settlement Agreement and was KBR’s controlling owner and
      12   operating member. Doc. #6, Ex. 1. The Settlement Agreement was
      13   filed in the San Diego Action and the San Diego Superior Court
      14   used it as a basis for its decision finding that the settlement
      15   was procured by fraud and Plaintiff’s reliance in the agreement
      16   resulted in damages. Doc. #117, RJN-2.
      17         Since the San Diego Superior Court applied California law,
      18   which allows the prevailing party to recover attorney fees in
      19   litigation in connection with or arising from the agreement,
      20   Plaintiff argues that she is entitled to reasonable attorney
      21   fees. Doc. #135, citing Maynard v. BTI Group, Inc., 216 Cal.
      22   App. 4th 984 (finding that the parties entered into an attorney
      23   fee agreement under C.C.P. § 1021 that provided the prevailing
      24   party a right to recover costs in any action or proceeding under
      25   C.C.P. § 1032(a)(4), which included attorney fees under C.C.P.
      26   § 1033.5(a)(10)).
      27         The KBR Operating Agreement Section 13.18 provides for all
      28   disputes arising between the parties and specifically included a



                                           36
Filed 07/09/21                        Case 19-01128                          Doc 141




       1   provision for bankruptcy litigation. The parties contracted for
       2   the provision, which was in the Operating Agreement and
       3   incorporated by reference into the Settlement Agreement.
       4   Doc. #114, Ex. 39, at 1, ¶ 1.
       5         The Settlement Agreement also contains provisions for
       6   final integration and severability. The final integration
       7   provision provides:
       8         The full form Agreement and exhibits referred to
       9         herein, constitute the entire final and binding
                 understanding between the parties hereto with respect
      10         to the matters set forth herein and supersedes the
      11         Stipulation for Settlement dated August 13, 2014. No
                 other statement or representation, written or oral,
      12         express or implied, has been received or relied upon
                 in entering into the settlement, and that all prior
      13         discussions, statements and negotiations made or which
      14         have occurred prior to the date of this Agreement
                 shall be deemed merged into this Agreement and the
      15         documents referred to herein, and shall not be used
                 for any other purpose whatsoever. Each of the
      16
                 recitals, titles and headings used in this Agreement
      17         shall be interpreted and construed as part of the
                 Agreement and not as a mere recital.
      18
      19   Id., at 4, ¶ 9a (emphasis added). Per the final integration
      20   clause, the Operating Agreement attached as Exhibit 1 is
      21   integrated and deemed merged into the final Settlement
      22   Agreement.
      23         To incorporate another document into a contract in
      24   California: (1) the reference must be clear and unequivocal;
      25   (2) the reference must be called to the attention of the other
      26   party, and he must consent thereto; (3) the terms of the
      27   incorporated document must be known or easily available to the
      28   contracting parties. Shaw v. Regents of Univ. of Cal., 58 Cal.



                                           37
Filed 07/09/21                        Case 19-01128                            Doc 141




       1   App. 4th 44, 54 (1997). But the contract does not need to recite
       2   that it incorporates another document, so long as it guides the
       3   reader to the incorporated document. Id. The reference to the
       4   previous agreement here was clearly stated in the Settlement
       5   Agreement. The reference was called to both parties’ attention
       6   in Paragraph 1 and elsewhere. Both parties signed the Settlement
       7   Agreement which contained a final integration clause. The
       8   previous agreement involved the parties and the parties signed
       9   that as well. There was no mystery between the parties what the
      10   settlement agreement referenced and incorporated.
      11         Although Defendant has argued that the Settlement Agreement
      12   contained no attorney fee provision, there have been no
      13   contentions that the Operating Agreement was not incorporated
      14   into the Settlement Agreement by reference. Sharonrose
      15   Cannistraci consulted in the drafting of the Settlement
      16   Agreement that incorporated the Operating Agreement by
      17   reference. Doc. #118, RJN-5. Ms. Cannistraci declared that her
      18   attorney fees were covered under Paragraph 13.18 for recovery by
      19   the prevailing party in an action on dispute among KBR members.
      20   Cf. Doc. #114, Ex. 39, at 39, ¶ 13.18. The San Diego Superior
      21   Court subsequently awarded attorney fees. Though the court did
      22   not specify the basis upon which it awarded fees, it considered
      23   Plaintiff’s written declarations, testimony, and other evidence
      24   in issuing its judgment, which included the declaration of Ms.
      25   Cannistraci. Doc. #117, RJN-2. Therefore, Paragraph 13.18 of the
      26   Operating Agreement was incorporated by reference into the
      27   Settlement Agreement, which the court used to award Plaintiff’s
      28   attorney fees.



                                           38
Filed 07/09/21                        Case 19-01128                           Doc 141




       1         The San Diego Superior Court rescinded Plaintiff’s
       2   obligations under Paragraph 1(a) through (c) under the
       3   Settlement Agreement, but this did not affect incorporation of
       4   the Operating Agreement by reference in Paragraph 1. Doc. #117,
       5   RJN-2. The Settlement Agreement also contained a severability
       6   clause, which provides:
       7         Severability. In the event that any provision of this
                 Agreement should be held to be void, voidable or
       8         unenforceable, the remaining portions hereof shall
       9         remain in full force and effect.

      10   Id., at 5, ¶ 13. Per the severability clause, the remaining
      11   portions of the agreement shall remain in full force and effect.
      12         This case arises out of a contract that incorporates as an
      13   exhibit an attorney fees provisions that references contract and
      14   other disputes. Defendant signed the agreement and falsely
      15   promised to comply with the terms of the agreement when he had
      16   no intention of doing so. The provision in 13.18 is intertwined
      17   with the settlement agreement, so recovery of attorney fees is
      18   available under C.C.P. § 1021.
      19         Although Defendant argues that this is not a
      20   dischargeability action based on a contract for which attorney
      21   fees are to be awarded, Plaintiff asserts that she would be
      22   entitled and was entitled in the state court action for the
      23   attorney fees. Paragraph 13.18 broadly encompasses the nature of
      24   the dispute here as between members of KBR.
      25         Further, Plaintiff cites to Phillips v. Gilman (In re
      26   Gilman), 603 B.R. 437 (B.A.P. 9th Cir. 2019). In Phillips, the
      27   court reviewed whether a successfully prosecuted adversary
      28   proceeding to deny a debtor’s discharge warranted an award of



                                            39
Filed 07/09/21                        Case 19-01128                           Doc 141




       1   attorney fees. Id., at 440. The court examined C.C.P. § 685.040,
       2   as well as C.C.P. § 108(c), and noted that recovery of post-
       3   judgment attorney fees is available based on the California
       4   Enforcement of Judgments Act, C.C.P. §§ 685.040, 685.080. Id.,
       5   at 441, citing Carnes v. Zamani, 488 F.3d 1057, 1060 (9th Cir.
       6   2007) (finding that post-judgment attorney fees under C.C.P.
       7   § 685.040 must comply with the timeliness requirements of C.C.P.
       8   § 685.080).
       9         Plaintiff argues that C.C.P. § 685.040 allows her to be
      10   reimbursed her costs of enforcing the judgment because the
      11   underlying judgment includes an award of attorney’s fees under
      12   C.C.P. § 1033.5(a)(10), which permits attorney fees to be
      13   allowable costs under C.C.P. § 1032. Plaintiff again offers to
      14   further move for reasonable fees under Rule 7054(b)(2)(A).
      15         Plaintiff also maintains that she should receive attorney
      16   fees on a policy basis because Defendant would receive a “free
      17   ride” in the bankruptcy court trying to discharge that which is
      18   non-dischargeable. The only way the attorney fees could be
      19   deemed non-dischargeable are through the enforcement efforts by
      20   Plaintiff. There would be no recourse for Plaintiff seeking to
      21   disallow a non-dischargeable debt otherwise. Forgoing attorney
      22   fees in this instance would give Defendant a “free ride” for his
      23   wrongful conduct. The state court was not going to condone
      24   Defendant’s conduct without payment to Plaintiff for asserting
      25   her rights against Defendant, and the bankruptcy court should do
      26   no less since the state court has made the requisite findings
      27   and orders.
      28



                                           40
Filed 07/09/21                        Case 19-01128                            Doc 141




       1         Thus, Plaintiff argues that she is entitled to recover fees
       2   outside of the bankruptcy under state or federal law. The only
       3   question is how much. Plaintiff requests a hearing as to the
       4   amount of attorney fees she is entitled under Rule
       5   7054(b)(2)(A).
       6
       7                                   3.
       8         Based on this record, Plaintiff is entitled to attorney
       9   fees under C.C.P. §§ 685.040, 1021, 1032, 1033.5. The state
      10   court awarded attorney fees under the Settlement Agreement,
      11   which incorporates the KBR Operating Agreement by reference in
      12   the final integration clause. The Operating Agreement,
      13   meanwhile, broadly awards “reasonable fees, costs, and expenses”
      14   to “the prevailing party” in “any dispute between the Company
      15   and the Members” that results in litigation or arbitration,
      16   including “reasonable attorneys’ fees and expenses.” Doc. #114,
      17   Ex. 39, at 39, ¶ 13.18. Attorney fees specifically includes fees
      18   incurred in bankruptcy proceedings and the prevailing party is
      19   defined as “the party who is determined in the proceeding to
      20   have prevailed or who prevails by dismissal, default or
      21   otherwise.” Ibid.
      22         The San Diego Superior Court did not include a specific
      23   provision in its ruling regarding attorney fees. However, the
      24   Superior Court did state that the basis for their award of
      25   attorney fees was the Settlement Agreement. From there, the
      26   Operating Agreement is incorporated by reference, which includes
      27   the requisite basis for an award of attorney fees.
      28



                                           41
Filed 07/09/21                        Case 19-01128                            Doc 141




       1         The court finds that that Plaintiff is entitled to attorney
       2   fees under C.C.P. § 1021. As with C.C.P. § 1021, C.C.P. §
       3   685.040 allows attorney fees as costs for judgment creditors
       4   under C.C.P. §§ 1032, 1033.5. The fraud judgment is based on the
       5   Settlement Agreement. The Settlement Agreement incorporates the
       6   Operating Agreement by reference. The Operating Agreement
       7   provides for fees, costs, and expenses, with fees specifically
       8   defined to include those incurred during bankruptcy litigation.
       9   Accordingly, Plaintiff is entitled to fees under C.C.P.
      10   § 685.040. The amounts of those fees will be determined later by
      11   noticed motion.
      12
      13                               CONCLUSION
      14         Plaintiff’s motion for summary judgment will be GRANTED as
      15   to the preclusive effect of the state court judgment.
      16         The San Diego County Superior Court’s amended judgment
      17   dated February 8, 2019, awarding $8,813.21 in damages, $997.26
      18   in pre-judgment interest, $34,000.00 in attorney fees, and
      19   $3,230.71 in costs for a total of $47,041.18, will be deemed
      20   non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A) under the
      21   doctrine of issue preclusion.
      22         Further, the motion will be GRANTED as to additional
      23   attorney fees in prosecuting this adversary proceeding.
      24   Plaintiff is entitled to attorney fees under C.C.P. §§ 685.040,
      25   1021, 1032(a)(4), and 1033.5(a)(10)(A) under the KBR Operating
      26   Agreement, which is incorporated into the Settlement Agreement
      27   by reference and was the basis upon which the San Diego Superior
      28   Court awarded attorney fees to Plaintiff. As noted above, the



                                           42
Filed 07/09/21                        Case 19-01128                          Doc 141




       1   specific amounts of those fees and their reasonableness is yet
       2   to be determined; the court will determine the amount of
       3   attorney fees after a duly noticed hearing. Plaintiff is
       4   directed to seasonably file a motion and set for hearing her
       5   request for attorney fees with supporting evidence, including
       6   copies of her counsel’s time records.
       7         Plaintiff to prepare the order granting this motion and a
       8   separate judgment. The judgment may later be amended to include
       9   any allowed attorney’s fees following a further hearing on
      10   reasonableness of fees.
      11
      12
      13          Jul 09, 2021

      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                           43
Filed 07/09/21                       Case 19-01128                            Doc 141




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4   or other court generated document transmitted herewith to the
           parties below. The Clerk of Court will send the Order via the
       5
           BNC or, if checked     , via the U.S. mail.
       6
       7   Kenneth Ray Hudson
           2000 Ashe Road Unit 3
       8   Bakersfield CA 93309
       9
           Glen E. Gates
      10   2445 Capitol Street, Suite 160E
           Fresno CA 93721
      11
      12   Ahren A. Tiller
           1230 Columbia St #1100
      13   San Diego CA 92101
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                             44
